This case was remanded for the purpose of enabling two of the defendants, the Silver Fleet of Memphis and the Central Surety 
Insurance Corporation, to complete the transcript by including therein the exceptions filed by these two defendants and showing what action was taken thereon. (La.App.) 175 So. 847.
The original exceptions of vagueness and of no cause or right of action filed by these two defendants have been included in the transcript which, together with a certificate of its completeness, has been returned to this court in accordance with our former order. No further minute entries are shown as to the disposition of these exceptions other than those mentioned in our former opinion.
It is evident from the record as it is now made up that it was the intention of the trial court to sustain the exceptions filed by these two defendants along with the one filed by the third defendant, Hester Truck Lines Inc., as the exceptions were all the same and were based on the same grounds. The effect of sustaining one exception was to dismiss plaintiff's suit, and the result is the same, in so far as plaintiff is concerned, as though all these similar exceptions had been specifically mentioned in the judgment.
In order to clarify the matter and put the record in shape for a final disposition of the case, we have decided to correct, of our own motion, the judgment appealed from so as to show that the similar exceptions filed by all three defendants were sustained, and the suit dismissed.
For the reasons assigned it is now ordered that the judgment appealed from be corrected so as to show that the similar exceptions of no cause or right of action filed by all these defendants were sustained, and plaintiff's suit dismissed, and as thus corrected the judgment is affirmed.
It is further ordered that the applications for rehearing filed by plaintiff, and by the defendants Silver Fleet of Memphis and the Central Surety  Insurance Corporation, be and the same are hereby refused.